Barnard, P. J.:
Hponthe appeal from the order of July 22,1893, we came to the conclusion that a court of general jurisdiction could, by an order, enjoin a defendant from interference with the execution of regular process for the delivery of the possession of land under a judgment; that such an order would be upheld under the general provisions of *611a court, to prevent injustice. There could never be a final settlement of a dispute if, after possession was delivered under an execution, the dispossessed party could re-enter by force. A person who interferes with process is punishable by proceedings for a contempt if his acts defeat or impair the rights of another. (King v. Barnes, 113 N. Y. 476.)
The order should be affirmed, with costs and disbursements.
Pratt, J., concurred; Dykman, J., not sitting.
Order granting injunction July 22, 1893, affirmed, with costs and disbursements.